Name: Commission Regulation (EEC) No 3305/89 of 31 October 1989 fixing the aid for soya beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 320/64 Official Journal of the European Communities 1 . 11 . 89 COMMISSION REGULATION (EEC) No 3305/89 of 31 October 1989 fixing die aid for soya beans favourable actual purchasing possibility, with the excep ­ tion of offers and prices which may not be considered as representative of the actual market trend ; whereas account is to be taken of offers made on the world market as well as the prices quoted on exchanges which are important in terms of international trade ; whereas, under that Regulation, where the subsidy to be granted is fixed in advance, the amount of such subsidy must be equal to the amount applicable on the day on which the applica ­ tion for advance fixing was lodged, adjusted by the diffe ­ rence between the target price valid on that day and the target price valid on the identification day ; whereas such adjustment should involve increasing or reducing the amount of subsidy applicable on the day on which the application was lodged by the corrective amount and the difference between the target prices mentioned in Article 33 of Commission Regulation (EEC) No 2537/89 of 8 August 1989 laying down detailed rules for the applica ­ tion of the special measure for soya beans f) ; Whereas, pursuant to Regulation (EEC) No 2537/89, the world market price is to be fixed per 100 kilograms and calculated on the basis of the most favourable offers and quotations for delivery within 30 days following the date when the said offers and quotations were recorded ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1491 /85 of 23 May 1985 laying down special measures in respect of soya beans ('), as last amended by Regulation (EEC) No 2217/88 (2), and in particular Article 2 (7) thereof, Having regard to Council Regulation (EEC) No 2286/88 of 19 July 1988 providing for the granting of special aid for soya beans produced and processed in Portugal (3), Having regard to the opinion of the Monetary Committee, Whereas, pursuant to Article 2 ( 1 ) of Regulation (EEC) No 1491 /85, aid is to be granted for soya beans harvested within the Community where the guide price for a marketing year exceeds the world price ; whereas the said aid is to be equal to the difference between those two prices ; Whereas the guide price for soya beans for the 1989/90 marketing year was fixed by Council Regulation (EEC) No 1 232/89 (4) ; whereas, pursuant to Articles 95 (2) and 293 (2) of the Act of Accession of Spain and Portugal, aid for soya beans harvested in these two Member States is to be introduced in accordance with the provisions of para ­ graphs 2 and 3 of the said Articles from the beginning of the 1986/87 marketing year ; Whereas, pursuant to Article of Regulation (EEC) No 2286/88 , soya beans produced and processed in Portugal shall be eligible for special aid equal to the difference between the guide price for such beans in Portugal and the price of imported soya beans ; Whereas, pursuant to Council Regulation (EEC) No 2194/85 of 25 July 1985 adopting general rules concer ­ ning special measures for soya beans (*), as last amended by Regulation (EEC) No 1231 /89 (*), the world price for soya beans is to be determined on the basis of the most Whereas, where the offers and quotations do not comply with the said conditions, the necessary adjustments must be carried out, particularly those referred to in Article 40 of Regulation (EEC) No 2537/89 ; Whereas the abatement of the subsidy for soya beans which arises from the system of maximum guaranteed quantities for the 1989/90 marketing year has been fixed by Commission Regulation (EEC) No 3303/89 (8) ; Whereas, if the said system is to operate normally, aid should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 (9), as last amended by Regula ­ tion (EEC) No 1636/87 (10), (') OJ No L 151 , 10. 6. 1985, p. 15. (2) OJ No L 197, 26. 7. 1988 , p. 11 . (3) OJ No L 201 , 27. 7. 1988 , p. 2. (4) OJ No L 128, 11 . 5. 1989, p. 26. 0 OJ No L 204, 2. 8 . 1985, p . 1 . &lt;) OJ No L 128, 11 . 5. 1989, p . 24. f) OJ No L 245, 22. 8 . 1989, p. 8 . (8) See page 60 of this Official Journal . (') OJ No L 164, 24. 6 . 1985, p. 1 . (1#) OJ No L 153, 13. 6. 1987, p. 1 . 1 . 11 . 89 Official Journal of the European Communities No L 320/65 HAS ADOPTED THIS REGULATION : Article 1 The amount of the aid provided for in Article 2 for in Regulation (EEC) No 1491 /85 and the amount of the special aid provided for in Article 1 of Regulation (EEC) No 2286/88 in the case of Portugal shall be as set out in the Annex hereto.  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid coefficient ; Whereas the aid shall be fixed as often as the market situ ­ ation so requires and so that it can be applied at least twice a month, one of which times shall be from the first day of each month ; Whereas it follows from applying these provisions to the offers and quotations known to the Commission that the subsidy on soya beans should be as set out in this Regula ­ tion, Article 2 This Regulation shall enter into force on 1 November 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 October 1989. For the Commission Ray MAC SHARRY Member of the Commission No L 320/66 Official Journal of the European Communities 1 . 11 . 89 ANNEX to the Commission Regulation of 31 October 1989 fixing die aid for soya beans (ECU/100 kg) Seed harvested in Spain Portugal another MemberState Seed processed in current period  Spain  Portugal  another Member State 0,000 17,975 17,975 25,902 25,902 0 25,902 25,902 25,902 25,902 Seed processed in first period  Spain  Portugal  another Member State 0,000 18,015 18,015 25,942 25,942 0 25,942 25,942 25,942 25,942 Seed processed in second period  Spain  Portugal  another Member State 0,000 . 17,935 17,935 25,862 25.862Q 25,862 25,862 25,862 25,862 Seed processed in third period  Spain  Portugal  another Member State 0,000 17,716 17,716 25,643 25,643 0 25,643 25,643 25,643 25,643 Seed processed in fourth period  Spain  Portugal  another Member State 0,000 17,676 17,676 25,603 25,603 0 25,603 25,603 25,603 25,603 Seed processed in fifth period  Spain  Portugal  another Member State ft 0,000 18,017 18,017 ¢ 25,944 25,944 0 25,944 25,944 25,944 25,944 (*) Special aid.